DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the final office action on the merits of Application No. 17/283,933 filed on 04/08/2021. Amendments filed on 04/14/2022 has been acknowledged. Claims have been 11, 13-20, 23, 25-26 are pending. Claims 1-10, 12, 21-22, 24, and 27-30 have been cancelled.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 13-16 and 23, 25, 26 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Bratel (US 6443286 B1) (hereinafter “Bratel”).
Regarding claim 11, Bratel discloses a drive device (fig. 1-6) with an output shaft (e.g. 10) having 
a drive unit which is mechanically connected to a driven shaft (e.g. 12) of the drive device via a clutch (e.g. F, fig.2), 
wherein in the output shaft (e.g. 10), 
at least one hydraulic channel (40) and one hydraulic cylinder (e.g. 25) flow-connected to the hydraulic channel are formed, 
wherein a hydraulic piston (17) coupled to the clutch (e.g. F) is displaceably arranged in the hydraulic cylinder (e.g. 25) for operating the clutch,
wherein the output shaft (10) is mounted on the driven shaft (12) via an intermediate shaft (11), wherein the output shaft is coupled to the intermediate shaft and the intermediate shaft is mounted in the driven shaft by at least one bearing  (e.g. see the annotated fig. A).

    PNG
    media_image1.png
    770
    833
    media_image1.png
    Greyscale


	Fig. A: Annotated fig. 1 of Bratel
Regarding claim 13, Bratel discloses the drive device (fig. 1) according to claim 11, wherein the hydraulic channel (40) in the output shaft has an orifice (e.g. an orifice between 40 and 35) on its side facing away from the hydraulic cylinder, which orifice is formed in a lateral surface of the output shaft.
Regarding claim 14, Bratel discloses the drive device according to claim 11, wherein the intermediate shaft (e.g. 11) is coupled to at least one outer plate carrier (e.g. see the annotated fig. A) of the clutch (F).
 Regarding claim 15, Bratel discloses the drive device (fig. 1) according to claim 11, wherein the driven shaft (e.g. 12) is coupled to at least one inner plate carrier (e.g. see the annotated fig. A) of the clutch or at least partially forms the inner plate carrier. 
Regarding claim 16, Bratel discloses the drive device (fig. 1) according to claim 14, wherein a plate pack of the clutch has at least one outer plate (e.g. see the annotated fig. A)  non-rotatably connected to the outer plate carrier and at least one inner plate (e.g. see the annotated fig. A) non-rotatably connected to the inner plate carrier and is arranged on a side of the outer plate carrier facing away from the output shaft (10).
Regarding claim 23, Bratel discloses the drive device according to claim 13, wherein the intermediate shaft (11) is coupled (e.g. via 10, 10 is fixed to 11) to at least one outer plate carrier (see the annotated fig. A) of the clutch (F).
Regarding claim 25, Bratel discloses the drive device (fig. 1) according to claim 13, wherein the driven shaft (e.g. 12) is coupled to at least one inner plate carrier (see the annotated fig. A) of the clutch or at least partially forms the inner plate carrier. 
Regarding claim 26, Bratel discloses the drive device according to claim 14, wherein the driven shaft (e.g. 12) is coupled to at least one inner plate carrier of the clutch or at least partially forms the inner plate carrier.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13-16, 23 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Harst et al. (DE 19833378 A1) (hereinafter “Harst”) in view of Dole et al. (FR 3058098 A1) (hereinafter “Dole”). (English translation has been relied upon)
Regarding claim 11, Harst discloses a drive device (fig. 1) with an output shaft (e.g. 12, 22,24, 26, 28, 30) having 
a drive unit (10) which is mechanically connected to a driven shaft (e.g. 13a, 13b) of the drive device via a clutch (e.g. K1, K2), 
wherein in the output shaft (e.g. 12, 22,24, 26, 28, 30), 
at least one hydraulic channel (e.g. 70, 64) and one hydraulic cylinder (e.g. 32, 66) flow-connected to the hydraulic channel are formed, 
wherein a hydraulic piston (36) coupled to the clutch (e.g. K1, K2) is displaceably arranged in the hydraulic cylinder for operating the clutch.
Harst fails to disclose wherein the output shaft is mounted on in the driven shaft via an intermediate shaft, wherein the output shaft is coupled to the intermediate shaft and the intermediate shaft is mounted in the driven shaft by means of at least one bearing.
Dole teaches a transmission device (fig.1-3) for a hybrid vehicle wherein the output shaft (3) is mounted on the driven shaft (e.g. 2 is connected with 15, 11, 10, 6, 9, and 61 are integral part of input shaft, see line 224-243 ) via an intermediate shaft (see the annotated fig. B below) wherein the output shaft is positively and/or non-positively coupled to the intermediate shaft (see line 280-283) and the intermediate shaft is mounted in the driven shaft by means of at least one bearing (31) to ensure the axial guidance of the output shaft. (see line 284-285)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Harst by incorporating intermediate shaft as taught by Dole so that the axial guidance of the output shaft will be ensured and stability of torque transfer can be achieved.
 As modified, the drive device would have the output shaft is mounted on and/or in the driven shaft via an intermediate shaft, wherein the output shaft is positively and/or non-positively coupled to the intermediate shaft and the intermediate shaft is mounted in the driven shaft by means of at least one bearing.

    PNG
    media_image2.png
    796
    684
    media_image2.png
    Greyscale


Fig. B: The annotated fig. 1 of Harst
Regarding claim 13, Harst/ Dole teaches the drive device (fig. 1) as modified according to claim 11, Harst further discloses wherein the hydraulic channel (e.g. 70, 64) in the output shaft has an orifice (e.g. between 62 and 64 or between 68 and 70, see para 34, 37) on its side facing away from the hydraulic cylinder, which orifice is formed in a lateral surface of the output shaft.
Regarding claim 14, Harst/ Dole teaches the drive device (fig. 1) as modified according to claim 11, Dole further teaches wherein the intermediate shaft is coupled to at least one outer plate carrier (e.g. 21, 28) of the clutch (5). Harst discloses the shaft 12 coupled to outer plate carrier 74. Dole teaches the intermediate shaft coupled to a plate carrier. Therefore, the added intermediate shaft to Harst would be coupled to at least one outer plate carrier 74.
Regarding claim 15, Harst / Dole teaches the drive device (fig. 1) according to claim 11, Harst further discloses wherein the driven shaft (e.g. 13a, 13b) is coupled to at least one inner plate carrier (e.g. 84, 92) of the clutch or at least partially forms the inner plate carrier. (see para 44-45)
Regarding claim 16, Harst/ Dole teaches the drive device (fig. 1) as modified according to claim 14, Harst further discloses wherein a plate pack of the clutch has at least one outer plate (e.g. 78, 82) non-rotatably connected to the outer plate carrier (74) and at least one inner plate (e.g. 86, 90) non-rotatably connected to the inner plate carrier (e.g. 84, 92) and is arranged on a side of the outer plate carrier (74) facing away from the output shaft (12).
Regarding claim 23, Harst/ Dole teaches the drive device (fig. 1) as modified according to claim 11, Dole further teaches wherein the intermediate is coupled to at least one outer plate carrier (e.g. 21, 28) of the clutch (5). Harst discloses the shaft 12 coupled to outer plate carrier 74. Dole teaches the intermediate shaft coupled to a plate carrier. Therefore, the added intermediate shaft to Harst would be coupled to at least one outer plate carrier 74.
Regarding claim 25, Harst / Dole teaches the drive device (fig. 1) as modified according to claim 13, wherein the driven shaft (e.g. 13a, 13b) is coupled to at least one inner plate carrier (e.g. 84, 92) of the clutch or at least partially forms the inner plate carrier. (see para 44-45)
Regarding claim 26, Harst/Dole teaches the drive device according to claim 14, Harst further teaches wherein the driven shaft (e.g. 13a, 13b) is coupled to at least one inner plate carrier (e.g. 84, 92) of the clutch or at least partially forms the inner plate carrier.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable Harst et al. (DE 19833378 A1) in view of Dole et al. (FR 3058098 A1) as set forth in the rejection of claim 11 and further in view of Satoyoshi et al. (US 10167907 B2) (hereinafter “Satoyoshi”).
Regarding claim 19 and 20, Harst/ Dole teaches all the elements of the drive device according to claim 11, but fails to disclose wherein another drive unit is mechanically connected to the drive unit via the clutch and wherein the other drive unit is arranged next to the drive unit.
Satoyoshi discloses a drive device (fig. 1) wherein another drive unit (2) is mechanically connected to the drive unit (1) via the clutch (4) and wherein the other drive unit is arranged next to the drive unit.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Harst by adding another drive unit as taught by Satoyoshi so that the drive device will have a hybrid mode wherein an engine and electric motor can be used as a traveling driving source and electric machine can also constitute an electric brake or provide extra energy to the engine to assist it or prevent it from stalling. Moreover, the electric machine can also drive the vehicle. When the engine is running, the electric motor acts as an alternator. (see col. 2, line 56-67, col. 3, line 1-10, and line 31-end)
As modified, the drive device would have another drive unit that is mechanically connected to the drive unit via clutch and the other drive unit is arranged next to the drive unit.

Allowable Subject Matter
Claims 17 and 18 are objected to as been dependent upon a rejection base claims 16 and 14, respectively, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for allowance, if applicable, will be the subject of a separate communication to the Applicant or patent owner, pursuant to 37 CFR § 1.104 and MPEP § 1302.14.
For example, prior art of record,
  Dole et al. (FR 3058098 A1) teaches a transmission device (fig.1) for a hybrid vehicle wherein the outer plate carrier (e.g. 20, 27 which is integrally connected with 6, 8, see line 256-258) has a first carrier element (11) and a second carrier element (e.g. 6, 10) to form a vibration damper (4), wherein the first carrier element (11) is connected to an intermediate shaft and the second carrier element (e.g. 6, 10) is non-rotatably connected (via 20) to a at least one outer plate (24), and the first carrier element and the second carrier element are connected to one another in an elastically damping manner (via 4) and wherein a radial member (e.g. 38) of piston (35) configured to operate the plate pack (e.g. 22, 5) engages on the one hand with the hydraulic piston (35) and on the other hand with the plate pack and extends through the outer plate carrier (e.g. 20, 27). However, Dole fails to disclose the first carrier is rigidly connected to an intermediate shaft and a coupling member.

Response to Amendment

The claim amendments have alleviated the previous claim rejections on 112(b) of claims. Accordingly, these rejections have been withdrawn since the claims have been amended. Applicant’s argument filed on 04/14/2022 have been fully considered but they are not persuasive per the reason set forth below. 
Regarding the claim 11, applicant argues “Claim 11 is the independent claim presently under consideration. As noted above, the primary reference Harst does not teach or suggest each and every limitation of claim 11, as amended. Neither Dole nor Satoyoshi cure the deficiencies of Harst. 
On page 8 of the outstanding Action, the Office cites to Dole for an alleged teaching of the 7 
Application No.: 17/283,933 intermediate shaft of the present invention. Notably, the Office acknowledges that there is no specific reference in Dole to the intermediate shaft instead citing the "axial extend portion of 29" However, Applicant respectfully submits that the English translation of element 29 of Dole is defined as a "radial wall". Thus, Applicant respectfully submits that even assuming the "axial extend portion of 29" is a separate element of element 29 (it is not), that this extended part is also part of a radial wall and not an intermediate shaft as defined by claim 11.” This  is not persuasive. A new annotated fig. B has been added for more clarification where it clearly shows that the intermediate shaft is welded to the radial wall 29 as such it is a separate element integral with 29. 
 A new ref Bratel (US 6443286 B1) has been applied to the office action based on the new ground of rejection that clearly discloses the limitation, as appears above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA PERVIN whose telephone number is (571)272-4644.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F. P/Examiner, Art Unit 3655


/TIMOTHY HANNON/Primary Examiner, Art Unit 3659